The defendant, age twenty-five, married, pleaded guilty in Fairfield County Superior Court to violation of the Uniform State Narcotic Drug Act, §§ 19-246, 19-265.
The defendant has a record beginning on July 5, 1958. He is the victim of drugs. His present arrest followed the self-administration of a "speedball," a mixture of heroin and cocaine. The result was that he was found unconscious in the hallway of his home. He has been a victim for some years and by the time of his arrest was a confirmed addict.
His is a long history of sociopathic behavior and two suicidal attempts. His wife is loyal. His is a good home. The chance of release is rated poor.
   Considering all the facts, past, present and looking beyond into the future, it appears to this Division that his present sentence of not less than five nor more than seven years can be judged only as fair and just.
HEALEY, MacDONALD and BOGDANSKI, JS., participated in this decision.